In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, the appeal is from an order granting appellant’s motion for a physical examination of the infant by a physician designated by the court, insofar as said order unconditionally provides, as requested by respond*846ents, that a copy of the examining physician’s report he furnished to respondents’ attorney. Appellant contends, inter alia, that as a condition for furnishing a copy of the report, respondents should be required to furnish appellant with a copy of the reports of examinations by their own physician or physicians. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.